Citation Nr: 1747554	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for bilateral foot disability, to include pes planus with arthritis.

5.  Entitlement to a compensable initial rating for bruxing habit/attrition with history of temporomandibular joint disorder (TMD) symptoms.

6.  Entitlement to higher staged initial ratings, in excess of 10 percent prior to January 11, 2016 for chondromalacia patella of the right knee, and in excess of 30 percent for total right knee arthroplasty since March 1, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to February 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

These claims were remanded by the Board in June 2016.  The case returns for appellate consideration.  

The Board recognizes that a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when raised by the appellant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its June 2016 Remand, the Board acknowledged that a TDIU claim had been raised by the record and referred it to the Agency of Original Jurisdiction (AOJ) because it had not yet been adjudicated by the AOJ.  Thereafter, a May 2017 rating decision denied entitlement to a TDIU, and the Veteran has not yet filed a notice of disagreement in response to that denial.  As such, the issue of entitlement to a TDIU is not currently before the Board.  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional evidence relevant to the Veteran's claims was received since the most recent supplemental statement of the case was issued in January 2017, and there has not been waiver of RO consideration of this additional evidence by the Veteran or his representative.  The Board acknowledges that the Veteran filed a substantive appeal (VA Form 9) on August 2, 2013, and that § 501, Public Law No. 112-154, 126 Stat. 1165 amended 38 U.S.C. § 7105 by adding new paragraph (e).  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Currently, VA has not interpreted this automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a substantive appeal after February 2, 2013, to extend to evidence that was not submitted by the Veteran, such as evidence that was gathered separately pursuant to the duty to assist (i.e. developed by VA).  Hence, although the VA Form 9 addressing the issues on appeal was received after February 2, 2013, as the additional evidence was not submitted by the Veteran, the provisions of 38 C.F.R. § 1304(c) requires that such evidence be reviewed by the RO prior to appellate consideration, unless the claimant or the claimant's representative waives RO consideration of such evidence in writing.

With respect to the claim of entitlement to service connection for a left shoulder disability, the Veteran asserted on several occasions that he received treatment for left shoulder pain at a VA facility in Little Rock, Arkansas, on June 2, 1987.  However, these records do not appear to be associated with the claims file.  Although previous VA remands sought updated VA treatment records, they did not seek treatment records specifically from the 1987 time period.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. 
§ 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the RO must associate with the record any and all outstanding VA treatment records since service, to include those dated June 2, 1987.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran was most recently provided with a VA PTSD examination in July 2016, at which time the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria, and that the Veteran did not have any mental disorder that conformed with the DSM-5 criteria.  Curiously, these conclusions were reached after the examiner acknowledged that "depressed mood" symptoms actively applied to the Veteran's diagnoses; furthermore, they were reached without discussion of the diagnosis of "recurrent major depressive episodes" in the Veteran's current VA treatment records or the diagnoses of "severe major depressive disorder" and "paranoid personality disorder" rendered by the Veteran's private clinical psychologist in January 2016.  The Board emphasizes that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319(2007).  Thus, nexus opinions must be obtained with respect to any psychiatric diagnoses that are present in the medical records since the Veteran filed his claim for service connection in January 2011, or immediately preceding the claim.  In addition, the Board notes that the Veteran has also claimed that his psychiatric disorder developed secondary to his service-connected right knee disability; therefore, an opinion should be obtained as to whether the Veteran's diagnosed psychiatric disorder was caused or aggravated by his right knee disability.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). 

With respect to the claim of entitlement to service connection for a left knee disability, the Veteran was provided with a VA examination in July 2016, at which time he was diagnosed as having osteoarthritis and patellofemoral pain syndrome in the left knee.  However, with respect to a nexus opinion, the examiner concluded that, "I could not establish a chronic left knee condition in the str's. The records are silent for over a year after discharge. There is a report that he was seen at the VAMC in Little Rock, AR 6/2/87 with pain in the left knee that started a week ago. I could not find the records in VBMS. Therefore, unless there is additional information, it is less likely as not that his left knee condition is due to his service nor aggravated by his right knee and more likely due to normal wear and tear."  However, while the examiner provided a rationale for his conclusion against a finding of direct service incurrence, he did not provide any rationale for his conclusion that the Veteran's left knee disability was due to "normal wear and tear" rather than caused or aggravated by the service-connected right knee disability.  As such, another VA opinion must be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Finally, with respect to the claim of entitlement to service connection for bilateral foot disability, the Veteran was provided with a VA examination in July 2016.  The examiner acknowledged that the disabilities pertinent to the examination were bilateral pes planus with arthritis.  Significantly, the examiner indicated that X-rays revealed bilateral flat feet as well as degenerative joint disease of the right metatarsophalangeal (MTP) joint.  However, the examiner then concluded that, "Bilat pes planus is less likely than not related to military service because there was no history of foot injury to cause his pes planus.  No arthritis bilateral was found on exam."  The Board emphasizes that this conclusion regarding a lack of arthritis is internally inconsistent, as it directly contradicts the finding of degenerative joint disease in the right foot by X-ray evidence rendered earlier in the examination report.  As such, another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Board's June 2016 Remand specifically instructed the examiner to discuss the significance, if any, of the prescription of an arch support documented in the Veteran's service treatment records, which was not accomplished in the July 2016 examination report.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records for the Veteran from the Central Arkansas Veterans Healthcare System since service, specifically including records dated in 1987 from a VA facility in Little Rock, Arkansas.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Provide the Veteran with a VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  A copy of this remand should also be reviewed by the examiner.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found in the record since the Veteran filed his claim for service connection in January 2011, or immediately preceding the claim, including but not limited to the major depressive disorder and paranoid personality disorder noted in his recent private treatment records and/or VA treatment records.

For each psychiatric disorder found in the claims file since the claim was filed in January 2011 (to specifically include major depressive disorder and paranoid personality disorder), the examiner should provide an opinion as to whether each disorder at least as likely as not (50 percent or greater probability) began in service or is otherwise related to military service.  This opinion must be provided even if those disorders have since resolved.

If the above opinion is negative, then the examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that each psychiatric disorder found in the claims file since the claim was filed in January 2011 (to specifically include major depressive disorder and paranoid personality disorder) was caused, or chronically aggravated by, any service-connected disability, to include the Veteran's right knee symptomatology.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for each opinion and/or conclusion expressed. 

3.  Schedule the Veteran for a VA examination to determine the probable etiology of his diagnosed osteoarthritis and patellofemoral pain syndrome of the left knee.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed osteoarthritis and patellofemoral pain syndrome of the left knee were caused, or chronically aggravated by, any service-connected disability, to include the Veteran's right knee disability

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for each opinion and/or conclusion expressed.

4.  Forward the Veteran's claims file to the VA examiner who conducted the July 2016 examination, or if such examiner is unavailable, a suitable substitute, to determine the probable etiology of the Veteran's diagnosed degenerative joint disease of the right MTP joint.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of the right MTP joint was incurred in or due to his active duty.  The examiner is specifically requested to consider and discuss the reported history of the Veteran's symptoms, the private treatment records from Arkansas Foot clinic dated January 2006 and April 2014, as well as the service treatment records documenting the prescription of an arch support.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of the right MTP joint was caused or aggravated by any service-connected disability, to include his right knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  A complete rationale must be provided for the opinion(s) rendered.

5.  Thereafter, readjudicate the issues on appeal.  If the full benefits sought on appeal are not granted, then the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





